DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 7-9, 13-15 and 18-21 have been considered but are moot because of the new grounds of rejection set forth in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro et al. (Journal of Medical Systems, "A De-Identification Pipeline for Ultrasound Medical Images in DICOM Format" published on April 13, 2017) in view of Jung et al. US PG-Pub (US 20200242402 A1) in further view of Kuroda et al. US PG-Pub(US 20190179297 A1).
Regarding Claim 1, Monteiro teaches a medical image processing device comprising: a processor (Page 7, Right Column, Paragraph 1, We implemented our CNN using Theano library [34], and it consists of 6 layers (2 convolution layers, 2 maxpooling layers and 2 dense layers) depicted in Fig. 7. One of the important advantages of using Theano was the ability to build our model using the GPU. The examiner interprets that the GPU is serving as the processor.)  configured to: extract a feature value from a medical image (Page 3, Right Column, Methodology Proposal Section, The first step consists of extracting PHI elements from the DICOM metadata that may be present in the pixel data. We extract the following sensitive DICOM attributes: patient name, ID, gender and accession number. The examiner interprets that the PHI information is the feature value being extracted from the pixel data in the medical image); perform recognition processing of the medical image based on the feature value; (As seen in Figure 2 of the prior art, the pipeline shows a step where object recognition is being performed. On Page 5, Left Column, Object Recognition section, we implemented an OCR system based on machine learning classifiers to be able to perform object recognition in the pipeline. Implementation of this character recognition tool required the study, selection and experimental evaluation of several specialized algorithms. The examiner interprets that the prior art is using optical character recognition (OCR) to determine if there is anonymized information from the extracted features of the medical image. On Page 8, Paragraph 4 it is disclosed that after OCR is performed the prior art is able to recognize the character and will anonymize the word if it corresponds to PHI.);  
in response to the reliability of the extracted feature value not being smaller than a threshold value send the feature value and the recognition result of the recognition to the machine learning device that performs learning using the feature value and the recognition result of the recognition as learning data; (Page 5, Right Column, Paragraph 3, These dimensions were used to match the input of our classifier that was trained with 32 × 32 image samples. The resulting elements are then used as an input feature vector in the object recognition step. The examiner interprets that the resulting elements would be equivalent to a result of the recognition step being performed in Page 5, Object Recognition Section, Paragraph 2 disclosed in the prior art. Page 6, Right Column, Paragraph 1, there was a significant improvement in the anonymization results when adding this layer to improve word reconstruction. By analyzing the results, we observed an evident impact of the improvement in the word reconstruction step, reporting 89.2% success rate, 10.8% of images not anonymized and 1.0% of images with regions mistakenly removed (Fig. 13). Page 7, Right Column, Paragraph 1, CNN classifiers tend to outperform other classifiers when dealing with image classification problems because of using spatial information generated by convolution of the input image in the convolutional layers. The convolutional layers and the max-pooling layers are the most important characteristics of the CNN [31]. Max-pooling is used to reduce the dimensionality of the signal by a given factor, which may vary per the image size or the amount of information we can afford to throw away. This layer splits the image into non-overlapping areas and for each area it picks the higher value. The examiner interprets that the recognition result of the recognition is high than the data is used as learning data to train the neural network to better classify the word reconstruction when anonymizing the images.);
However Monteiro does not explicitly teach calculate reliability of the extracted feature value from a recognition result of the recognition and in response to the reliability of the extracted feature value being smaller than the threshold value, change the recognition result and sending the feature value and the changed result of the recognition to the machine learning device. that performs learning using the feature value and the changed recognition result of the recognition as the learning data
Jung teaches calculate reliability of the extracted feature value from a recognition result of the recognition([0053] The object recognition apparatus 100 may acquire, as output data, a result of recognizing the object in the target image 330 by using generated at least one piece of second feature information as input data for the second learning network model 50. In this case, although the result of recognizing the object may be output as a value indicating a probability that the result matches each of a plurality of objects, this is merely an embodiment, and a form of the output data. The examiner interprets that the prior art is detecting a target object in the image and determining the probability/reliability that the object is present in the image.); and in response to the reliability of the extracted feature value being smaller than the threshold value, change the recognition result and sending the feature value and the changed result of the recognition to the machine learning device that performs learning using the feature value and the changed recognition result of the recognition as the learning data (¶[0124, The model evaluation unit 1450 may input evaluation data to the data recognition model, and may cause the model training unit 1440 to train again the data recognition model when a recognition result obtained from the evaluation data does not satisfy a predetermined criterion. In this case, the evaluation data may be preset data for evaluating the data recognition model. Here, the evaluation data may include a matching ratio between a category of an object recognized based on the data recognition model and a category of an actual object. [0125] In addition, when a plurality of learning network models exist, the model evaluation unit 1450 may evaluate whether each of the learning network models satisfies a predetermined criterion, and determine a learning network model satisfying the predetermined criterion as a final learning network model. The examiner interprets that if the recognition result is not satisfied and smaller than the threshold value than the neural network is retrained again to improve the recognition of the object in the image until it satisfies the criterion.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro with Jung in order to change the result of the recognition and retrain if the reliability of the network is low. One skilled in the art would have been motivated to modify Monteiro in this manner in order to improve the recognition rate of the AI System. (Jung, ¶[0002])
	However, Monteiro and Jung do not explicitly teach a transmitter, configured to transmit data to a machine learning device via a communication network and control the transmitter via the communication network to transmit
	Kuroda teaches a transmitter, configured to transmit data to a machine learning device via a communication network ([0083] The communication control unit 101 is a functional unit that controls communication with an external apparatus, such as the processing machine 200 and the learning device 300. The communication control unit 101 is implemented by, for example, the communication I/F 64 and a program executed by the CPU 61 illustrated in FIG. 3. The communication control unit 101 includes a first receiving unit 101a, a first transmitting unit 101b, a second receiving unit 101c, and a second transmitting unit 101d.)and control the transmitter via the communication network to transmit (¶[0050] The diagnosis device 100 is a device that diagnoses an abnormality in operations of the processing machine 200. As illustrated in FIG. 1, the diagnosis device 100 can communicate with the learning device 300 via a network 2. The network 2 is a dedicated connecting wire, a wired network, such as a wired local area network (LAN), a wireless network, the Internet,) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro and Jung with Kuroda in order to incorporate a transmitter to transmit data from the medical image processing device to a learning system. One skilled in the art would have been motivated to modify Monteiro and Jung in this manner in order to improve the accuracy or the maturity of the learning model. (Kuroda, ¶[0005])
Regarding Claim 2, the combination of Monteiro, Jung and Kuroda teaches  the medical image processing device according to claim 1, wherein the feature value is anonymized information. (Monteiro, Page 3, Right Column, Methodology Proposal Section, The first step consists of extracting PHI elements from the DICOM metadata that may be present in the pixel data. We extract the following sensitive DICOM attributes: patient name, ID, gender and accession number. The examiner interprets that the PHI information is equivalent to the anonymized information.)
Regarding Claim 3, the combination of Monteiro, Jung and Kuroda teaches  the medical image processing device according to claim 1, wherein the feature value is anonymized information obtained by removing at least a part of coordinate information of the medical image. (Monteiro, Page 5, Left Column, Paragraph 3, Objects with very small or too big bounding boxes are discarded to minimize the noise in the word reconstruction process. This filter allowed us to remove approximately 60% of the detected object, which do not have relevant information. The remaining list contains the objects which are candidates to be classified as characters. The objects’ coordinates are stored to enable the word reconstruction process. The examiner interprets the prior art is using a bounding box to remove the anonymized information from the medical image and storing the object’s coordinates as well).
Regarding Claim 7, the combination of Monteiro, Jung and Kuroda teaches the medical image processing device according to claim 1, wherein the processor is further configured to: transmit at least one of the recognition result or the reliability of the extracted feature value to the machine learning device in a case where the reliability of the extracted feature value is smaller than the threshold value(Jung, ¶[0124, The model evaluation unit 1450 may input evaluation data to the data recognition model, and may cause the model training unit 1440 to train again the data recognition model when a recognition result obtained from the evaluation data does not satisfy a predetermined criterion. In this case, the evaluation data may be preset data for evaluating the data recognition model. Here, the evaluation data may include a matching ratio between a category of an object recognized based on the data recognition model and a category of an actual object. [0125] In addition, when a plurality of learning network models exist, the model evaluation unit 1450 may evaluate whether each of the learning network models satisfies a predetermined criterion, and determine a learning network model satisfying the predetermined criterion as a final learning network model. The examiner interprets that if the recognition result is not satisfied than the neural network is retrained again to improve the recognition of the object in the image.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro with Jung in order to change the result of the recognition and retrain if the reliability of the network is low. One skilled in the art would have been motivated to modify Monteiro in this manner in order to improve the recognition rate of the AI System. (Jung, ¶[0002])
	However Monteiro and Jung do not explicitly teach control the transmitter via the communication network (¶[0050] The diagnosis device 100 is a device that diagnoses an abnormality in operations of the processing machine 200. As illustrated in FIG. 1, the diagnosis device 100 can communicate with the learning device 300 via a network 2. The network 2 is a dedicated connecting wire, a wired network, such as a wired local area network (LAN), a wireless network, the Internet,) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro and Jung with Kuroda in order to incorporate a transmitter to transmit data from the medical image processing device to a learning system. One skilled in the art would have been motivated to modify Monteiro and Jung in this manner in order to improve the accuracy or the maturity of the learning model. (Kuroda, ¶[0005])
Regarding Claim 8, the combination of Monteiro, Jung and Kuroda teaches  the medical image processing device according to claim 2, wherein the processor is further configured to: transmit at least one of the recognition result or the reliability of the extracted feature value to the machine learning device in a case where the reliability of the extracted feature value is smaller than the threshold value. (Jung, ¶[0124, The model evaluation unit 1450 may input evaluation data to the data recognition model, and may cause the model training unit 1440 to train again the data recognition model when a recognition result obtained from the evaluation data does not satisfy a predetermined criterion. In this case, the evaluation data may be preset data for evaluating the data recognition model. Here, the evaluation data may include a matching ratio between a category of an object recognized based on the data recognition model and a category of an actual object. [0125] In addition, when a plurality of learning network models exist, the model evaluation unit 1450 may evaluate whether each of the learning network models satisfies a predetermined criterion, and determine a learning network model satisfying the predetermined criterion as a final learning network model. The examiner interprets that if the recognition result is not satisfied than the neural network is retrained again to improve the recognition of the object in the image.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro with Jung in order to change the result of the recognition and retrain if the reliability of the network is low. One skilled in the art would have been motivated to modify Monteiro in this manner in order to improve the recognition rate of the AI System. (Jung, ¶[0002])
However Monteiro and Jung do not explicitly teach control the transmitter via the communication network (¶[0050] The diagnosis device 100 is a device that diagnoses an abnormality in operations of the processing machine 200. As illustrated in FIG. 1, the diagnosis device 100 can communicate with the learning device 300 via a network 2. The network 2 is a dedicated connecting wire, a wired network, such as a wired local area network (LAN), a wireless network, the Internet,) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro and Jung with Kuroda in order to incorporate a transmitter to transmit data from the medical image processing device to a learning system. One skilled in the art would have been motivated to modify Monteiro and Jung in this manner in order to improve the accuracy or the maturity of the learning model. (Kuroda, ¶[0005])

Regarding Claim 9, the combination of Monteiro, Jung and Kuroda teaches  the medical image processing device according to claim 3, wherein the processor is further configured to: transmit at least one of the recognition result or the reliability of the extracted feature value to the machine learning device in a case where the reliability of the extracted feature value is smaller than the threshold value. (Jung, ¶[0124, The model evaluation unit 1450 may input evaluation data to the data recognition model, and may cause the model training unit 1440 to train again the data recognition model when a recognition result obtained from the evaluation data does not satisfy a predetermined criterion. In this case, the evaluation data may be preset data for evaluating the data recognition model. Here, the evaluation data may include a matching ratio between a category of an object recognized based on the data recognition model and a category of an actual object. [0125] In addition, when a plurality of learning network models exist, the model evaluation unit 1450 may evaluate whether each of the learning network models satisfies a predetermined criterion, and determine a learning network model satisfying the predetermined criterion as a final learning network model. The examiner interprets that if the recognition result is not satisfied than the neural network is retrained again to improve the recognition of the object in the image.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro with Jung in order to change the result of the recognition and retrain if the reliability of the network is low. One skilled in the art would have been motivated to modify Monteiro in this manner in order to improve the recognition rate of the AI System. (Jung, ¶[0002])
However Monteiro and Jung do not explicitly teach control the transmitter via the communication network (¶[0050] The diagnosis device 100 is a device that diagnoses an abnormality in operations of the processing machine 200. As illustrated in FIG. 1, the diagnosis device 100 can communicate with the learning device 300 via a network 2. The network 2 is a dedicated connecting wire, a wired network, such as a wired local area network (LAN), a wireless network, the Internet,) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro and Jung with Kuroda in order to incorporate a transmitter to transmit data from the medical image processing device to a learning system. One skilled in the art would have been motivated to modify Monteiro and Jung in this manner in order to improve the accuracy or the maturity of the learning model. (Kuroda, ¶[0005])
Regarding Claim 18, the combination of Monteiro, Jung and Kuroda teaches the medical image processing device according to claim 1, wherein the processor is configured to extract the feature value by using a network model having a layer structure in which neural networks are stacked in multiple layers. (Monteiro, Page 7, Paragraph 4, The last model is a more complex approach that uses Convolutional Neural Network (CNN) [31]. CNN is a variant of Multilayer Perceptron (MLP) network [32] and is one of many deep learning algorithms [33]. CNN exploits spatially local correlation and it has been found effective in general image classification tasks [31] (including character classification). The network has convolution layers where the inputs of the hidden units are generated by spatially continuous units in the adjacent layer. CNN classifiers tend to outperform other classifiers when dealing with image classification problems because of using spatial information generated by convolution of the input image in the convolutional layers. The examiner interprets that the network model in the instant application is using a convolutional neural network to perform the feature extraction. In the prior art, the invention uses a convolutional neural network to detect potential anonymize features in an ultrasound image and de-identify those images.).  
Regarding Claim 19, the combination of Monteiro, Jung and Kuroda teaches the medical image processing device according to claim 18, wherein the neural network is a convolutional neural network. (Monteiro, Page 7, Paragraph 4, The last model is a more complex approach that uses Convolutional Neural Network (CNN) [31]. CNN is a variant of Multilayer Perceptron (MLP) network [32] and is one of many deep learning algorithms [33].)
Regarding Claim 20, Monteiro teaches a machine learning system comprising:a medical image processing device comprising: a processor (Page 7, Right Column, Paragraph 1, We implemented our CNN using Theano library [34], and it consists of 6 layers (2 convolution layers, 2 maxpooling layers and 2 dense layers) depicted in Fig. 7. One of the important advantages of using Theano was the ability to build our model using the GPU. The examiner interprets that the GPU is serving as the processor.) configured to: extract a feature value from a medical image(Page 3, Right Column, Methodology Proposal Section, The first step consists of extracting PHI elements from the DICOM metadata that may be present in the pixel data. We extract the following sensitive DICOM attributes: patient name, ID, gender and accession number. The examiner interprets that the PHI information is the feature value being extracted from the pixel data in the medical image); perform recognition processing of the medical image based on the feature value(As seen in Figure 2 of the prior art, the pipeline shows a step where object recognition is being performed. On Page 5, Left Column, Object Recognition section, we implemented an OCR system based on machine learning classifiers to be able to perform object recognition in the pipeline. Implementation of this character recognition tool required the study, selection and experimental evaluation of several specialized algorithms. The examiner interprets that the prior art is using optical character recognition (OCR) to determine if there is anonymized information from the extracted features of the medical image.); 
in response to the reliability of the extracted feature value not being smaller than a threshold value, perform the learning by using the feature value and the recognition result of the recognition as a learning data(Page 5, Right Column, Paragraph 3, These dimensions were used to match the input of our classifier that was trained with 32 × 32 image samples. The resulting elements are then used as an input feature vector in the object recognition step. The examiner interprets that the resulting elements would be equivalent to a result of the recognition step being performed in Page 5, Object Recognition Section, Paragraph 2 disclosed in the prior art. Page 6, Right Column, Paragraph 1, there was a significant improvement in the anonymization results when adding this layer to improve word reconstruction. By analyzing the results, we observed an evident impact of the improvement in the word reconstruction step, reporting 89.2% success rate, 10.8% of images not anonymized and 1.0% of images with regions mistakenly removed (Fig. 13). Page 7, Right Column, Paragraph 1, CNN classifiers tend to outperform other classifiers when dealing with image classification problems because of using spatial information generated by convolution of the input image in the convolutional layers. The convolutional layers and the max-pooling layers are the most important characteristics of the CNN [31]. Max-pooling is used to reduce the dimensionality of the signal by a given factor, which may vary per the image size or the amount of information we can afford to throw away. This layer splits the image into non-overlapping areas and for each area it picks the higher value. The examiner interprets that the recognition result of the recognition is high than the data is used as learning data to train the neural network to better classify the word reconstruction when anonymizing the images.);
Monteiro does not explicitly teach calculate reliability of the extracted feature value from a recognition result of the recognition and in response to the reliability of the extracted feature value being smaller than the threshold value, change the recognition result and transmitting the feature value and the changed result of the recognition to the machine learning device
Jung teaches calculate reliability of the extracted feature value from a recognition result of the recognition([0053] The object recognition apparatus 100 may acquire, as output data, a result of recognizing the object in the target image 330 by using generated at least one piece of second feature information as input data for the second learning network model 50. In this case, although the result of recognizing the object may be output as a value indicating a probability that the result matches each of a plurality of objects, this is merely an embodiment, and a form of the output data. The examiner interprets that the prior art is detecting a target object in the image and determining the probability/reliability that the object is present in the image.); and in response to the reliability of the extracted feature value being smaller than the threshold value, change the recognition result and transmitting the feature value and the changed result of the recognition to the machine learning device. (¶[0124, The model evaluation unit 1450 may input evaluation data to the data recognition model, and may cause the model training unit 1440 to train again the data recognition model when a recognition result obtained from the evaluation data does not satisfy a predetermined criterion. In this case, the evaluation data may be preset data for evaluating the data recognition model. Here, the evaluation data may include a matching ratio between a category of an object recognized based on the data recognition model and a category of an actual object. [0125] In addition, when a plurality of learning network models exist, the model evaluation unit 1450 may evaluate whether each of the learning network models satisfies a predetermined criterion, and determine a learning network model satisfying the predetermined criterion as a final learning network model. The examiner interprets that if the recognition result is not satisfied than the neural network is retrained again to improve the recognition of the object in the image.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro with Jung in order to change the result of the recognition and retrain if the reliability of the network is low. One skilled in the art would have been motivated to modify Monteiro in this manner in order to improve the recognition rate of the AI System. (Jung, ¶[0002])
	However, Monteiro and Jung do not explicitly teach a transmitter, configured to transmit data to a machine learning device via a communication network and control the transmitter via the communication network, the machine learning device comprising: a receiver, configured to received the learning data via the communication network; and a first processor, configured to perform learning by using the learning data. 
	Kuroda teaches a transmitter, configured to transmit data to a machine learning device via a communication network ([0083] The communication control unit 101 is a functional unit that controls communication with an external apparatus, such as the processing machine 200 and the learning device 300. The communication control unit 101 is implemented by, for example, the communication I/F 64 and a program executed by the CPU 61 illustrated in FIG. 3. The communication control unit 101 includes a first receiving unit 101a, a first transmitting unit 101b, a second receiving unit 101c, and a second transmitting unit 101d.)and control the transmitter via the communication network(¶[0050] The diagnosis device 100 is a device that diagnoses an abnormality in operations of the processing machine 200. As illustrated in FIG. 1, the diagnosis device 100 can communicate with the learning device 300 via a network 2. The network 2 is a dedicated connecting wire, a wired network, such as a wired local area network (LAN), a wireless network, the Internet,) 
the machine learning device comprising: 
a receiver, configured to received the learning data via the communication network(¶[0084] The second receiving unit 101c is a functional unit that receives various kinds of information (for example, a model used in the diagnosis process performed by the diagnosis device 100) from the learning device 300. The second transmitting unit 101d is a functional unit that transmits various kinds of information to the learning device 300.); 
and a first processor, configured to perform learning by using the learning data(¶[0160], the detection information acquired from the processing machine 200 are transmitted to the learning device 300 every time the context information and the detection information are acquired. In a modification 1-2, an operation will be described in which only the context information is first transmitted to the learning device 300, and the learning device 300 determines whether it is necessary to acquire the corresponding detection information on the basis of the received context information. The examiner interprets the learning device is using the data acquired for learning).
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro and Jung with Kuroda in order to incorporate a transmitter to transmit data from the medical image processing device to a learning system. One skilled in the art would have been motivated to modify Monteiro and Jung in this manner in order to improve the accuracy or the maturity of the learning model. (Kuroda, ¶[0005])
Regarding Claim 21, the combination of Monteiro, Jung and Kuroda teaches the medical image processing device according to claim 1, wherein in response to the reliability of the extracted feature value being smaller than the threshold value the processor is configured to receive an instruction to correct the recognition result from an input device operated by a user to generate the changed recognition result (Jung, [0140] The input unit 1610 is a means via which a user inputs data necessary for controlling the object recognition apparatus 1600. The input unit 1610 may include, but is not limited to, a key pad, a dome switch, a touch pad (a capacitive overlay type, a resistive overlay type, an infrared beam type, a surface acoustic wave type, an integral strain gauge type, a piezoelectric type, etc.), a jog wheel, and a jog switch. [0141] According to an embodiment, the input unit 1610 may receive a user input for requesting capturing or display of an image via a touch pad. However, this is merely an embodiment, and the input unit 1610 may receive a user input for requesting playback of content from the user via an input device such as a remote controller. The examiner interprets the user is capable of correcting the recognition result from the input device.)
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro with Jung in order to change the result of the recognition by user input. One skilled in the art would have been motivated to modify Monteiro in this manner in order to improve the recognition rate of the AI System. (Jung, ¶[0002])
However Monteiro and Jung do not explicitly teach control the transmitter via the communication network
Kuroda teaches control the transmitter via the communication network (¶[0050] The diagnosis device 100 is a device that diagnoses an abnormality in operations of the processing machine 200. As illustrated in FIG. 1, the diagnosis device 100 can communicate with the learning device 300 via a network 2. The network 2 is a dedicated connecting wire, a wired network, such as a wired local area network (LAN), a wireless network, the Internet,) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro and Jung with Kuroda in order to incorporate a transmitter to transmit data from the medical image processing device to a learning system. One skilled in the art would have been motivated to modify Monteiro and Jung in this manner in order to improve the accuracy or the maturity of the learning model. (Kuroda, ¶[0005])
Claims 13-15  are rejected under 35 U.S.C. 103 as being unpatentable over Monteiro et al. ("A De-Identification Pipeline for Ultrasound Medical Images in DICOM Format") in view of Jung et al. US PG-Pub (US 20200242402 A1) in view of Kuroda et al. US PG-Pub(US 20190179297 A1) in view of Gogin et al. US PG-Pub (US 20180046758 A1).
Regarding Claim 13, while the combination of Monteiro, Jung and Kuroda teaches the medical image processing device according to claim 1, where Kuroda further teaches control the transmitter via the communication network (¶[0050] The diagnosis device 100 is a device that diagnoses an abnormality in operations of the processing machine 200. As illustrated in FIG. 1, the diagnosis device 100 can communicate with the learning device 300 via a network 2. The network 2 is a dedicated connecting wire, a wired network, such as a wired local area network (LAN), a wireless network, the Internet,) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro and Jung with Kuroda in order to incorporate a transmitter to transmit data from the medical image processing device to a learning system. One skilled in the art would have been motivated to modify Monteiro and Jung in this manner in order to improve the accuracy or the maturity of the learning model. (Kuroda, ¶[0005])
However the combination of Monteiro, Jung and Kuroda do not explicitly teach wherein the processor configured to perform data compression on the feature value using image characteristics and transmitting the feature value obtained by the data compression to the machine learning device.
Gogin teaches wherein the processor configured to perform data compression on the feature value using image characteristics (¶[0019] The compressed archive disclosed herein further includes anonymized metadata associated with the medical image. The anonymized metadata stored in associated with the medical image may include acquisition parameters, region of interest data, volumes geometry (e.g., size, dimensions, bit depth, etc.), a timestamp, non-identifiable patient signatures (e.g., encrypted patient data), modality data, image data, image device data, location data, etc. Examples disclosed herein remove any information that may be used to identify a patient from the metadata. The examiner interprets that the prior art is performing data compression on the image in order to anonymize the feature value and any of the image characteristics that makes the file size too big in order to transmit the compressed archive to the remote system for machine learning.)
and transmitting the feature value obtained by the data compression to the machine learning device (¶[0025], the remote system 122 includes a machine learning algorithm to analyze, correlate, and/or process anonymized archives to develop large data analytics based on archives from various clinical sites based. For example, a plurality of anonymized images can be gathered by the remote system 122 to train and test a neural network to be deployed to automatically detect regions of interest in images (e.g., autocontour, etc.). Fig.2, ¶[0049], the transmitter 212 transmits the compressed archive to the remote system 122. ).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Gogin to Monteiro, Jung and Kuroda in order to perform data compression on the feature value using the image characteristics. One skilled in the art would have been motivated to modify Monteiro, Jung and Kuroda in this manner in order to alleviate anonymity and file size problems. (Gogin, ¶[0077])
Regarding Claim 14, while the combination of Monteiro, Lee and Ahn teaches the medical image processing device according to claim 2, where Kuroda further teaches control the transmitter via the communication network (¶[0050] The diagnosis device 100 is a device that diagnoses an abnormality in operations of the processing machine 200. As illustrated in FIG. 1, the diagnosis device 100 can communicate with the learning device 300 via a network 2. The network 2 is a dedicated connecting wire, a wired network, such as a wired local area network (LAN), a wireless network, the Internet,) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro and Jung with Kuroda in order to incorporate a transmitter to transmit data from the medical image processing device to a learning system. One skilled in the art would have been motivated to modify Monteiro and Jung in this manner in order to improve the accuracy or the maturity of the learning model. (Kuroda, ¶[0005])
However the combination of Monteiro, Jung and Kuroda do not explicitly teach wherein the processor configured to perform data compression on the feature value using image characteristics and transmitting the feature value obtained by the data compression to the machine learning device.
Gogin teaches wherein the processor configured to perform data compression on the feature value using image characteristics (¶[0019] The compressed archive disclosed herein further includes anonymized metadata associated with the medical image. The anonymized metadata stored in associated with the medical image may include acquisition parameters, region of interest data, volumes geometry (e.g., size, dimensions, bit depth, etc.), a timestamp, non-identifiable patient signatures (e.g., encrypted patient data), modality data, image data, image device data, location data, etc. Examples disclosed herein remove any information that may be used to identify a patient from the metadata. The examiner interprets that the prior art is performing data compression on the image in order to anonymize the feature value and any of the image characteristics that makes the file size too big in order to transmit the compressed archive to the remote system for machine learning.)
and transmitting the feature value obtained by the data compression to the machine learning device (¶[0025], the remote system 122 includes a machine learning algorithm to analyze, correlate, and/or process anonymized archives to develop large data analytics based on archives from various clinical sites based. For example, a plurality of anonymized images can be gathered by the remote system 122 to train and test a neural network to be deployed to automatically detect regions of interest in images (e.g., autocontour, etc.). Fig.2, ¶[0049], the transmitter 212 transmits the compressed archive to the remote system 122. ).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Gogin to Monteiro, Jung and Kuroda in order to perform data compression on the feature value using the image characteristics. One skilled in the art would have been motivated to modify Monteiro, Jung and Kuroda in this manner in order to alleviate anonymity and file size problems. (Gogin, ¶[0077])
Regarding Claim 15, while the combination of Monteiro, Jung and Kuroda teaches the medical image processing device according to claim 3, where Kuroda further teaches control the transmitter via the communication network (¶[0050] The diagnosis device 100 is a device that diagnoses an abnormality in operations of the processing machine 200. As illustrated in FIG. 1, the diagnosis device 100 can communicate with the learning device 300 via a network 2. The network 2 is a dedicated connecting wire, a wired network, such as a wired local area network (LAN), a wireless network, the Internet,) 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the claimed invention as taught by Monteiro and Jung with Kuroda in order to incorporate a transmitter to transmit data from the medical image processing device to a learning system. One skilled in the art would have been motivated to modify Monteiro and Jung in this manner in order to improve the accuracy or the maturity of the learning model. (Kuroda, ¶[0005])
However the combination of Monteiro, Jung and Kuroda do not explicitly teach wherein the processor configured to perform data compression on the feature value using image characteristics and transmitting the feature value obtained by the data compression to the machine learning device.
Gogin teaches wherein the processor configured to perform data compression on the feature value using image characteristics (¶[0019] The compressed archive disclosed herein further includes anonymized metadata associated with the medical image. The anonymized metadata stored in associated with the medical image may include acquisition parameters, region of interest data, volumes geometry (e.g., size, dimensions, bit depth, etc.), a timestamp, non-identifiable patient signatures (e.g., encrypted patient data), modality data, image data, image device data, location data, etc. Examples disclosed herein remove any information that may be used to identify a patient from the metadata. The examiner interprets that the prior art is performing data compression on the image in order to anonymize the feature value and any of the image characteristics that makes the file size too big in order to transmit the compressed archive to the remote system for machine learning.)
and transmitting the feature value obtained by the data compression to the machine learning device (¶[0025], the remote system 122 includes a machine learning algorithm to analyze, correlate, and/or process anonymized archives to develop large data analytics based on archives from various clinical sites based. For example, a plurality of anonymized images can be gathered by the remote system 122 to train and test a neural network to be deployed to automatically detect regions of interest in images (e.g., autocontour, etc.). Fig.2, ¶[0049], the transmitter 212 transmits the compressed archive to the remote system 122. ).
It would have been obvious at the time of filing to one of ordinary skill in the art to add the teaching of Gogin to Monteiro, Jung and Kuroda in order to perform data compression on the feature value using the image characteristics. One skilled in the art would have been motivated to modify Monteiro, Jung and Kuroda in this manner in order to alleviate anonymity and file size problems. (Gogin, ¶[0077])
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAN D HOANG whose telephone number is (571)272-4344. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571) 270-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAN HOANG/Examiner, Art Unit 2663                                                                                                                                                                                                        /CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663